DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 31- 61 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 20180167195) in view of Xue et al (US 20200068512).

As to claim 31 Ly discloses a network node (Ly, 105 of Fig.1 and Fig.10) configured to communicate with a wireless device WD (Ly 105 of Fig.1,¶105- 1st sentence), the network node comprising a radio interface and processing circuitry (Ly ¶0033- 3rd sentence; Fig.7,¶0080- 3rd sentence), the processing circuitry configured to cause the radio interface to: generate at least one synchronization signal associated with a first frequency band, the at least one synchronization signal being associated with a synchronization raster spacing associated with a second frequency band (Ly, Fig.2 ¶0045- includes frequency bands 200 having one or more channel raster(s) 212 for possible transmission of synchronization signals…channel raster 212 may be used to define the channel spacing between two neighboring channels…. synchronization channel raster 214 may be the channel spacing between frequency location 216 and frequency location 218, and the channel spacing between frequency location 218 and frequency location 220,). 
Ly however is silent where the association of the first frequency band is with a synchronization raster spacing that is an integer multiple of a synchronization raster spacing associated with the second frequency band wherein the second frequency band at least partially overlaps the first frequency band. However in an analogous art Xue remedies this deficiency: Xue, Fig.2, ¶0078- 3rd sentence- the channel raster is ….100 kHz for all bands, which means that the carrier center frequency is an integer multiple of 100 kHz  ¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap in the frequency domain, one SS block may be transmitted).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ly with that of Xue for the purpose of fulfilling channel raster requirements for LTE (Xue ¶0078- 3rd sentence).
As to claim 32 the combined teachings of Ly and Xue disclose the network node of Claim 31, wherein the first frequency band is different from the second frequency band (Xue ¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap).

As to claim 33 the combined teachings of Ly and Xue disclose the network node of Claim 31, wherein if a channel bandwidth corresponding to the second frequency band is different from a channel bandwidth corresponding to the first frequency band, the at least one synchronization signal is based on the synchronization raster spacing that is the integer multiple of the synchronization raster spacing associated with the second frequency band (Xue, Fig.2, ¶0078- 3rd sentence and 4th sentences).

As to claim 34 the combined teachings of Ly and Xue disclose the network node of Claim 31, wherein the at least one synchronization signal includes at least one synchronization signal block, SS block (Xue, Fig.4, ¶0081- 3rd sentence- the synchronization signal block (SS block) may include PSS, SSS and physical broadcast channel (PBCH)).
	
As to claim 35 the combined teachings of Ly and Xue disclose  network node of Claim 33, wherein the processing circuitry is further configured to cause the radio interface  to communicate a parameter in a system information message, the parameter indicating at least one possible frequency band associated with a raster entry of the generated at least one synchronization signal (Xue Fig.18, ¶0163- 3rd sentence- UE detects synchronization signals and receives system information in MIB; Xue ¶0163 4th sentence- UE checks number of valid SS block center frequency candidates within the carrier based on the pre-defined rule at operation 1840.; Xue ¶0163 5th sentence- and derives actual location (raster entry) of SS block center frequency and carrier center frequency based on pre-defined rule at operation 1860.).

As to clam 36 Ly discloses a method for a network node configured to communicate with a wireless device, WD the method comprising: generating at least one synchronization signal associated with a first frequency band, the at least one synchronization signal being associated with a synchronization raster spacing associated with a second frequency band (Ly, Fig.2 ¶0045- includes frequency bands 200 having one or more channel raster(s) 212 for possible transmission of synchronization signals…channel raster 212 may be used to define the channel spacing between two neighboring channels…. synchronization channel raster 214 may be the channel spacing between frequency location 216 and frequency location 218, and the channel spacing between frequency location 218 and frequency location 220,).
Ly however is silent where the association of the first frequency band is with a synchronization raster spacing that is an integer multiple of a synchronization raster spacing associated with the second frequency band wherein the second frequency band at least partially overlaps the first frequency band. . However in an analogous art Xue remedies this deficiency: Xue, Fig.2, ¶0078- 3rd sentence- the channel raster is ….100 kHz for all bands, which means that the carrier center frequency is an integer multiple of 100 kHz  ¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap in the frequency domain, one SS block may be transmitted).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ly with that of Xue for the purpose of fulfilling channel raster requirements for LTE (Xue ¶0078- 3rd sentence).

As to claim 37 the combined teachings of Ly and Xue disclose the method of Claim 36, wherein the first frequency band is different from the second frequency band (Xue ¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap).

As to claim 38 the combined teachings of Ly and Xue disclose the method of Claim 36, wherein if a channel bandwidth corresponding to the second frequency band is different from a channel bandwidth corresponding to the first frequency band, the at least one synchronization signal is based on the synchronization raster spacing that is the integer multiple of the synchronization raster spacing associated with the second frequency band (Xue, Fig.2, ¶0078- 3rd sentence and 4th sentences).

As to claim 39 the combined teachings of Ly and Xue disclose the method of Claim 36, wherein the at least one synchronization signal includes at least one synchronization signal block, SS block (Xue, Fig.4, ¶0081- 3rd sentence- the synchronization signal block (SS block) may include PSS, SSS and physical broadcast channel (PBCH)).

As to claim 40 the combined teachings of Ly and Xue disclose the method of Claim 36, further comprising communicating a parameter in a system information message, the parameter indicating at least one possible frequency band associated with a raster entry of the generated at least one synchronization signal(Xue Fig.18, ¶0163- 3rd sentence- UE detects synchronization signals and receives system information in MIB; Xue ¶0163 4th sentence- UE checks number of valid SS block center frequency candidates within the carrier based on the pre-defined rule at operation 1840.; Xue ¶0163 5th sentence- and derives actual location (raster entry) of SS block center frequency and carrier center frequency based on pre-defined rule at operation 1860.).

As to claim 41 Ly discloses a wireless device, WD (Ly 110 of Fig.1 and Fig.9), configured to communicate with a network node (Ly ¶0094- 1st sentence), the WD comprising a radio interface and processing circuitry (965 of Fig.9), the processing circuitry configured to: receive at least one synchronization signal associated with a first frequency band, the at least one synchronization signal being associated with a synchronization raster spacing associated with a second frequency band ((Ly ¶0032- last sentence; Fig.2 ¶0045- includes frequency bands 200 having one or more channel raster(s) 212 for possible transmission of synchronization signals…channel raster 212 may be used to define the channel spacing between two neighboring channels…. synchronization channel raster 214 may be the channel spacing between frequency location 216 and frequency location 218, and the channel spacing between frequency location 218 and frequency location 220,).
Ly however is silent where the at least one synchronization signal being associated with the synchronization raster spacing is an integer multiple of a synchronization raster spacing associated with the second frequency band and where the second frequency band at least partially overlapping at least the first frequency band.
However in an analogous art Xue remedies this deficiency: Xue, Fig.2, ¶0078- 3rd sentence- the channel raster is ….100 kHz for all bands, which means that the carrier center frequency is an integer multiple of 100 kHz  Xue¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap in the frequency domain, one SS block may be transmitted).
(Xue ¶0078- 3rd sentence).

As to claim 42 the combined teachings of Ly and Xue disclose the WD of Claim 41, wherein the first frequency band is different from the second frequency band (Xue ¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap).

As to claim 43 the combined teachings of Ly and Xue disclose the WD of Claims 41, wherein if a channel bandwidth corresponding to the second frequency band is different from a channel bandwidth corresponding to the first frequency band, the at least one synchronization signal is based on the synchronization raster spacing that is the integer multiple of the synchronization raster spacing associated with the second frequency band (Xue, Fig.2, ¶0078- 3rd and 4th sentences). 

As to claim 44 the combined teachings of Ly and Xue disclose the WD of Claim 41, wherein the at least one synchronization signal includes at least one synchronization signal block, SS block (Xue, Fig.4, ¶0081- 3rd sentence- the synchronization signal block (SS block) may include PSS, SSS and physical broadcast channel (PBCH)).

As to claim 45 the combined teachings of Ly and Xue disclose the WD of Claim 41, wherein the radio interface is configured to receive a parameter in a system information message, the parameter indicating at least one possible frequency band associated with a raster entry of the received at least one synchronization signal(Xue Fig.18, ¶0163- 3rd sentence- UE detects synchronization signals and receives system information in MIB; Xue ¶0163 4th sentence- UE checks number of valid SS block center frequency candidates within the carrier based on the pre-defined rule at operation 1840.; Xue ¶0163 5th sentence- and derives actual location (raster entry) of SS block center frequency and carrier center frequency based on pre-defined rule at operation 1860.).

As to claim 46 the combined teachings of Ly and Xue disclose the WD of Claim 41, wherein the processing circuitry is further configured to perform a cell search and identify the first frequency band based at least in part on the received at least one synchronization signal (Ly ¶0032- 1st sentence-UE 110…performs cell search by identifying locations for synchronization signal.. based on the band category; Xue, Fig.18, Fig.23, Xue ¶0078- 1st sentence, Xue ¶0079- penultimate sentence). 

As to claim 47 Ly discloses a method for a wireless device, WD, configured to communicate with a network node, the method comprising: receiving at least one synchronization signal associated with a first frequency band, the at least one synchronization signal being associated with a synchronization raster spacing associated with a second frequency band ((Ly ¶0032- last sentence; Fig.2 ¶0045- includes frequency bands 200 having one or more channel raster(s) 212 for possible transmission of synchronization signals…channel raster 212 may be used to define the channel spacing between two neighboring channels…. synchronization channel raster 214 may be the channel spacing between frequency location 216 and frequency location 218, and the channel spacing between frequency location 218 and frequency location 220,);
Ly however is silent where the at least one synchronization signal being associated with the synchronization raster spacing is an integer multiple of a synchronization raster spacing associated with the second frequency band and where the second frequency band at least partially overlapping at least the first frequency band. However in an analogous art Xue remedies this deficiency: (Xue, Fig.2, ¶0078- 3rd sentence- the channel raster is ….100 kHz for all bands, which means that the carrier center frequency is an integer multiple of 100 kHz  Xue¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap in the frequency domain, one SS block may be transmitted).. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ly with that of Xue for the purpose of fulfilling channel raster requirements for LTE (Xue ¶0078- 3rd sentence).

As to claim 48 the combined teachings of Ly and Xue disclose the method of Claim 47, wherein the first frequency band is different from the second frequency band (Xue ¶0129- 1st sentence- regardless of the difference between the channel raster size and synchronization raster size, if there are multiple overlapped carriers. e.g., a wideband carrier and a narrowband carrier coexist and overlap).

As to claim 49 the combined teachings of Ly and Xue disclose the method of Claim 47, wherein if a channel bandwidth corresponding to the second frequency band is different from a channel bandwidth corresponding to the first frequency band, the at least one synchronization signal is based on the synchronization raster spacing that is the integer multiple of the synchronization raster spacing associated with the second frequency band (Xue, Fig.2, ¶0078- 3rd and 4th sentences).
As to claim 50 the combined teachings of Ly and Xue disclose the method of Claim 47, wherein the at least one synchronization signal includes at least one synchronization signal block, SS block(Xue, Fig.4, ¶0081- 3rd sentence- the synchronization signal block (SS block) may include PSS, SSS and physical broadcast channel (PBCH)).

As to claim 51 the combined teachings of Ly and Xue disclose the method of Claim 47, further comprising receiving a parameter in a system information message, the parameter indicating at least (Xue Fig.18, ¶0163- 3rd sentence- UE detects synchronization signals and receives system information in MIB; Xue ¶0163 4th sentence- UE checks number of valid SS block center frequency candidates within the carrier based on the pre-defined rule at operation 1840.; Xue ¶0163 5th sentence- and derives actual location (raster entry) of SS block center frequency and carrier center frequency based on pre-defined rule at operation 1860.).

As to claim 52 the combined teachings of Ly and Xue disclose the method of Claim 47, further comprising performing a cell search and identifying the first frequency band based at least in part on the received at least one synchronization signal(Ly ¶0032- 1st sentence-UE 110…performs cell search by identifying locations for synchronization signal.. based on the band category; Xue, Fig.18, Fig.23, Xue ¶0078- 1st sentence, Xue ¶0079- penultimate sentence).

As to claim 58 the combined teachings of Ly and Xue disclose the network node of Claim 31, wherein the integer multiple is greater than 1(Xue ¶0078- 3rd and 4th sentences- carrier center frequency is an integer multiple of 100 kHz).

As to claim 59 the combined teachings of Ly and Xue disclose the method of Claim 36, wherein the integer multiple is greater than 1(Xue ¶0078- 3rd and 4th sentences- carrier center frequency is an integer multiple of 100 kHz).

As to claim 60 the combined teachings of Ly and Xue disclose the wireless device of Claim 41, wherein the integer multiple is greater than 1(Xue ¶0078- 3rd and 4th sentences- carrier center frequency is an integer multiple of 100 kHz).

As to claim 61 the combined teachings of Ly and Xue disclose the method of Claim 47, wherein the integer multiple is greater than 1(Xue ¶0078- 3rd and 4th sentences- carrier center frequency is an integer multiple of 100 kHz).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462